Appeal from an order of Supreme Court, New York County, entered April 7,1967, denying without a hearing a motion in the nature of a writ of error coram nobis, is dismissed. Appellant was sentenced to death upon his conviction of murder, first degree, in June, 1940. The conviction was affirmed. (People v. Keolo, 284 N. Y. 381.) The sentence was commuted to life imprisonment. No appeal lies to this court from a denial of coram nobis where the “ judgment is of death ”. Such appeal lies only directly to the Court of Appeals (Code, Crim. Pro., § 517, subd. 3) upon obtaining “a certificate from a judge of the court of appeals granting permission to appeal” (Code Crim. Pro., § 520, subd. 2). (People v. Brabson, 28 A D 2d 989.) Concur — Botein, P. J., Stevens, Capozzoli, Rabin and McNally, JJ.